Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160034(109)(110)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                    SC: 160034                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 345268
                                                                    Saginaw CC: 84-005570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the separate motions of Roberto Casanova and
  Johnstone Stewart to file briefs amicus curiae and to waive the filing fees are GRANTED.
  The amicus briefs filed by those individuals on October 27, 2020, and November 2, 2020,
  respectively, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 20, 2020

                                                                               Clerk